Citation Nr: 1813327	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-19 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date before October 24, 2006, for the award of service connection for posttraumatic stress disorder (PTSD), including on the basis of clear and unmistakable error (CUE) in a November 1993 rating decision.

2.  Entitlement to a compensable rating for a bilateral hearing loss disability before September 10, 2013, and to a rating in excess of 10 percent thereafter.


REPRESENTATION

Veteran represented by:	Marc Whitehead, Attorney at Law


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to March 1971 and from January 1975 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the VA RO.  A May 2011 rating decision denied the claim for an earlier effective date for the award of service connection for PTSD.  A September 2011 rating decision granted service connection for a bilateral hearing loss disability and assigned an initial noncompensable rating.  A September 2013 rating decision increased the rating of the bilateral hearing loss disability to 10 percent effective September 10, 2013.  


FINDINGS OF FACT

1.  An unappealed November 1993 rating decision denied the claim of entitlement to service connection for PTSD; this rating decision was reasonably supported by the evidence then of record and the prevailing legal authority, and the rating decision was not undebatably erroneous.

2.  The RO received a petition to reopen the claim for service connection for PTSD on October 24, 2006, which was after the date when entitlement to service connection arose.

3.  Before September 10, 2013, the Veteran's bilateral hearing loss disability was manifested by no worse than level II hearing in the both ears.

4.  Since September 10, 2013, the Veteran's bilateral hearing loss disability has been manifested by no worse than level III hearing in the left ear and level IV hearing in the right ear.


CONCLUSIONS OF LAW

1.  There was no CUE in the November 1993 rating decision denying service connection for PTSD, and that decision is final.  38 U.S.C. § 5109A, 7105 (2012); 38 C.F.R. §§ 3.104(a), 3.105(a) (2017).

2.  The criteria for an effective date before October 24, 2006, for the award of service connection for PTSD have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.114(a), 3.400 (2017).

3.  The criteria for a compensable rating for a bilateral hearing loss disability before September 10, 2013, and the criteria for a rating in excess of 10 percent thereafter, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the claim for an earlier effective date for the award of service connection for PTSD, which primarily relies on a theory of CUE in a November 1993 rating decision, there is no duty to assist the Veteran in obtaining additional evidence to support a claim of CUE, because CUE claims are based upon the record before VA at the time the decision was made.  Furthermore, the Veterans Claims Assistance Act of 2000 (VCAA) is not applicable to claims of CUE, because CUE claims are not conventional appeals, but rather are requests for revision of previous decisions.  Livesay v. Principi, 15 Vet. App. 165, 179 (2001); see also Parker v. Principi, 15 Vet. App. 407, 412 (2002) (in a case involving a CUE claim as to a prior final RO decision, the Secretary's VCAA remand motion "has no merit following this Court's decision in Livesay."); Juarez v. Principi, 16 Vet. App. 518, 521 (2002) (citing Parker as "holding VCAA inapplicable to claim that RO decision contained CUE").  

With respect to the claim of entitlement to an increased rating for a bilateral hearing loss disability, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  The Veteran was provided with all appropriate notification in April 2010.  The Veteran has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009); see also Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Thus, adjudication of the Veteran's claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C. § 5103A (2012) and 38 C.F.R. § 3.159(c) (2017).  The evidence contains the Veteran's service treatment records and all pertinent and identified post-service treatment records.  

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2017).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In the instant case, the Veteran was provided with VA audiological examinations in June 2011 and September 2013.  Upon review of these examination reports, the Board finds that the examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and considered and addressed the functional effects of the Veteran's hearing problems.  The Board, therefore, concludes that the examination reports are adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2017); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Moreover, the Veteran has not objected to the adequacy of these examinations.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

The Veteran declined the opportunity to participate in a hearing before the Board.  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Earlier Effective Dates Generally

The Veteran contends that the effective date for the award of service connection for PTSD should be February 1993.  

Generally, the effective date of an award of disability compensation is the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the effective date is the date of claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(b); 38 C.F.R. § 3.400(b)(2).  The "date entitlement arose" has been interpreted to mean the date when the claimant met the requirements for the benefits sought; this is determined on a "facts found" basis.  38 U.S.C. § 5110 (a); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000).

When service connection is granted based on a claim that has been finally denied and subsequently reopened by the submission of new and material evidence, the effective date is the date of VA receipt of the new claim, or the day entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400(q), (r); Sears v. Principi, 16 Vet. App. 244 (2002), aff'd 349 F3d 1225 (2003).

A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal claim is any communication indicating intent to apply for one or more benefits.  An informal claim must also be in writing.  Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999); see also Szemraj v. Principi, 357 F.3d 1370 (2004) (defining when the "identification" requirement of 38 C.F.R. § 3.155(a) is met). 

VA is required to look to all communications from the appellant, which may be interpreted as applications or claims, formal and informal, for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see Servello v. Derwinski, 3 Vet. App. 196 (1992).  The date of receipt is the date when a claim, information or evidence was received at VA.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r).

In this case, it is undisputed that the Veteran filed a petition to reopen his claim of entitlement to service connection for PTSD on October 24, 2006, which was after the date when his entitlement to service connection arose.  Instead of arguing that he filed a claim to reopen on an earlier date, the Veteran instead claims that he is entitled to an earlier effective date on the basis of either reconsideration or CUE.  

When new and material evidence consists of a supplemental report from the service department, received before or after a decision has become final, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1).  The service department records contemplated by the regulation include, in pertinent part, service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name.  38 C.F.R. § 3.156(c)(1).  Such records do not, however, include records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center (JSRRC), or from any other official source.  38 C.F.R. § 3.156(c)(2).  An award made based all or in part on such records is effective on the date entitlement arose or the date VA received the previously-denied claim, whichever is later.  38 C.F.R. § 3.156(c)(3).

An unappealed rating decision is final and binding based on the evidence of record at the time of such decision in the absence of CUE in the decision.  When the evidence establishes CUE in a prior decision, the decision will be reversed or amended.  38 U.S.C.A. § 7105(c); 38 U.S.C.A. § 3.105(a).  

There is a three-pronged test for determining whether a prior determination involves CUE: (1) either the correct facts, as they were known at the time, were not before the adjudicator (that is, there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would manifestly have changed the outcome at the time it was made; and (3) a determination that there was CUE must be based upon the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1992); Russell v. Principi, 3 Vet. App. 310 (1992).  

CUE a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  If it is not absolutely clear that a different result would have ensued, the claimed error cannot be deemed CUE.  CUEs are "errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  

A failure to fulfill the duty to assist does not constitute CUE.  See Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).  Furthermore, in determining whether there is CUE, the doctrine of resolving reasonable doubt in favor of the Veteran is not for application, inasmuch as error, if it exists, is undebatable, or there is no error within the meaning of 38 C.F.R. § 3.105(a).  Russell at 314; see also Yates v. West, 213 F.3d 1372 (2000).

Earlier Effective Date - Factual Background

The Veteran served at the Da Nang Air Base in Vietnam from July 1970 to November 1970, at which time he left Vietnam to receive surgical treatment for hemorrhoids.  The Veteran returned to Vietnam in January 1971, and he served in Vietnam until his March 1971 separation from service.  The Veteran's March 1971 separation examination indicated that the Veteran was psychiatrically normal.  

Following service, the Veteran filed a claim for service connection for PTSD in February 1993.  The Veteran claimed that he experienced a "nervous condition" after being exposed to mortar fire and rocket fire while stationed at Da Nang Air Base in Vietnam.  The Veteran further stated that he saw injured soldiers and experienced the deaths of his friends.  In March 1993, the RO requested that the Veteran provide additional information regarding his claimed stressors, such as when his claimed stressors occurred and the names of friends who were killed in service.  The Veteran did not provide the requested information.  A July 1993 notation indicated that the VA Medical Center (VAMC) in Pittsburgh had no records associated with the Veteran.    

A November 1993 rating decision denied the Veteran's claim, finding that the "evidence does not establish that the [V]eteran is suffering from [PTSD], much less that [PTSD] was the result of stressors that occurred during his active service".  The November 1993 rating decision noted the Veteran's in-service diagnosis with passive/aggressive personality disorder and a 1975 notation of situational stress associated with the Veteran's pending court-martial.  The rating decision noted that while the Veteran served in Vietnam as a transmitter, he had no combat experience, and he had not provided sufficient detail to identify the friends who died in an in-service ambush.  The evidence under consideration included the Veteran's service medical and personnel records, the "contents of claims folder previously considered", notice from the Pittsburgh VAMC regarding the unavailability of treatment records, and the Veteran's reported stressors.  The Veteran was notified of the decision and of his appellate rights, but he did not appeal the November 1993 rating decision, and no evidence was received within one year of the November 1993 rating decision.  

On October 24, 2006, the Veteran filed a petition to reopen his claim of entitlement to service connection for PTSD.  In October 2006, additional treatment records from the Butler VAMC were added to the record.  These records show that in June 1993, the Veteran, after being informed that his diagnosis with PTSD was provisional, stated to the clinician that he did not, in fact, have PTSD.  A clinician informed the Veteran of "some of the dynamics of PTSD", including "growing up in a dysfunctional family, being sent to Vietnam and his heavy polysubstance abuse".  

In February 2007, the Veteran indicated that at some point after he returned to Vietnam after receiving surgical treatment, he was exposed to weapons fire while serving on the perimeter of his base.  Also in February 2007, the Veteran submitted private records from a substance abuse treatment facility, including an August 1993 psychiatric evaluation noting that the Veteran had a long history of substance abuse and symptoms of PTSD.  In July 2007, the Veteran submitted a VA treatment record dated March 1993 assessing the Veteran with drug and alcohol abuse, history of PTSD, and paranoid schizophrenia.  

In August 2007, the RO conceded the Veteran's claimed stressor of exposure to mortar fire at Da Nang Air Base.  The RO noted that the Veteran had claimed that he experienced a mortar attack in Vietnam during the period from January 1971 to March 1971, and the RO found that three attacks occurred at the Da Nang Air Base during that time.  The Veteran underwent an examination in September 2007, at which time a VA examiner diagnosed the Veteran with PTSD as a result of his in-service experiences.  

A November 2007 rating decision reopened and granted the claim for service connection for PTSD effective October 24, 2006.  In January 2008, the Veteran asserted that he had been suffering from PTSD symptoms for thirty years.  In May 2010, the Veteran argued that the effective date for PTSD should have been 1993 "because [he] was falsely denied" because he had been treated for PTSD in 1993.  

Analysis - Earlier Effective Date Based on Reconsideration

The Veteran's representative, for example in May 2014, has argued that the Veteran is entitled to an earlier effective date for the award of service connection for PTSD on the basis of reconsideration of the November 1993 rating decision.  

The Veteran's representative stated that reconsideration of the claim was warranted because it was "unclear" if all of the Veteran's service records were reviewed at the time of the November 1993 rating decision.  The Board finds this argument to be without merit because the November 1993 rating decision expressly listed the Veteran's service medical and personnel records among the evidence that it considered when rendering its decision.  The Veteran's representative has not otherwise identified a specific service record that was absent from the record at the time of the November 2003 rating decision.  Reconsideration of the November 1993 rating decision on this basis is therefore unwarranted.  

The Veteran's representative additionally argued that the addition of VA treatment records, for example records dated March 1993 and June 1993, after the November 1993 rating decision required reconsideration of the Veteran's claim for service connection.  The Board notes that these records concerned treatment provided by a VAMC in 1993, rather than treatment by a military branch of the Armed Forces, and such VAMC treatment occurred after the Veteran's military service concluded.  VA treatment records are thus not the "official service department records" that are contemplated by the regulation applicable to reconsideration.  See 38 C.F.R. § 3.156(c).  Reconsideration on the basis of the addition of VA treatment records to the record is therefore unwarranted.  

The Veteran's representative additionally argued that reconsideration was appropriate because "unit records confirming [the Veteran's] stressor" were added to the record following the November 1993 denial of the Veteran's claim.  This claim is incorrect; additional unit records were not added to the record following the November 1993 rating decision.  Instead, the Veteran, in February 2007, specified a two-month period of time in which his claimed stressor occurred, which in turn allowed the RO to research and, in August 2007, to concede the Veteran's claimed stressor of receiving mortar fire.  The RO's research, which consisted of consulting with a reference book, does not constitute the addition of "official service department records" that is contemplated by 38 C.F.R. § 3.156(c)(2).  Furthermore, even if such research was indeed an "official service department record", the Board finds that the Veteran, in his February 1993 claim for benefits, failed to provide sufficient information for VA to identify and obtain such records.  The Veteran did not identify the dates of his claimed stressors at the time of his February 1993 claim, nor did he respond to the RO's March 1993 request for additional information.  In sum, the Veteran failed to provide sufficient information at the time of his 1993 claim for service connection for VA to identify and obtain pertinent service department records.   Reconsideration on this basis is therefore unwarranted.  

Earlier Effective Date Based on CUE

The Veteran's representative, for example in May 2014, has argued that the Veteran is entitled to an earlier effective date for the award of service connection for PTSD on the basis of CUE in the November 1993 rating decision.  

The Veteran's representative argued that the November 1993 rating decision contains CUE because the rating decision stated that "none of the evidence of record shows [PTSD]", despite the presence of medical evidence, including VA medical records, suggesting that the Veteran indeed had PTSD.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in the constructive possession of the agency and must be obtained if the material could be determinative of the claim).  The Board acknowledges that the November 1993 rating decision did not consider VA treatment records from 1993.  

In order to establish CUE, however, the evidence must not only show that an error occurred, but, as noted above, it must be an "undebatable" error of such severity "that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made".  See Russell at 313.  In this case, the VA treatment records that were added following the November 1993 rating decision do not show a definitive diagnosis with PTSD.  Indeed, a March 1993 record assessed the Veteran with a past history of PTSD, but it did not diagnose the Veteran with current PTSD.  A  June 1993 treatment record emphasized that the Veteran had only been provisionally diagnosed with PTSD, and that such diagnosis related, in part, to stressors unrelated to service, such as "growing up in a dysfunctional family".  Furthermore, the November 1993 rating decision found that the Veteran had not submitted adequate evidence to establish either a current diagnosis with PTSD or the presence of a stressor.  Thus, the Board finds that the failure of the November 1993 rating decision to consider VA treatment records does not constitute an undebatable error.  The presence of such records would not have manifestly changed the outcome of the decision, both because such records diagnosed the Veteran only provisionally with PTSD and because the evidence otherwise failed to show evidence of an in-service stressor.  

The Veteran's representative has also suggested that the November 1993 decision contained CUE because it failed to consider a private psychiatric evaluation conducted in August 1993.  While the Board acknowledges that the Veteran's representative referred to this evaluation as a "C&P examination", it was not, in fact, an examination conducted in support of the Veteran's claim for service connection.  Instead, the August 1993 evaluation was rendered by a private clinician as part of the Veteran's substance abuse and mental health treatment.  The Veteran did not identify this private clinician to VA at any time before the November 1993 rating decision.  Regardless, even if the Veteran had indeed identified these private records, VA's failure to obtain such records would constitute only a failure to fulfill the duty to assist, which cannot constitute CUE.  See 38 C.F.R. § 20.1403(d)(2); see also Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).

Thus, upon review of the totality of the evidence of record, the Board cannot say that it is "undebatable" that the RO's November 1993 rating decision contains error without which the outcome of the decision would have been manifestly different.  The evidence of record at the time of the RO's decision supported its conclusion that service connection was not warranted.  As such, the claim of CUE in the November 1993 rating decision is denied.

Increased Rating

The Veteran is in receipt of a noncompensable rating for a bilateral hearing loss disability before September 10, 2013 and a 10 percent rating thereafter.  The Veteran argues that he is entitled to greater ratings.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are made.  Bruce v. West, 11 Vet. App. 405 (1998); Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The regulations set forth eleven auditory acuity levels, designated from Roman numerals I to XI, in escalating order of hearing impairment.  38 C.F.R. § 4.85.  The appropriate auditory acuity level is determined based on a combination of the percentage of speech discrimination and the puretone threshold average.  When the examiner certifies that use of the speech discrimination test is not appropriate because of factors such as language difficulties, inconsistent speech discrimination scores, or when there is an exceptional pattern of hearing impairment the rating may be based solely on puretone threshold testing (under Table VIA).  38 C.F.R. § 4.85.

Additional considerations apply when exceptional patterns of hearing loss are demonstrated, which are defined as either a) puretone averages of 55 or greater at 1000, 2000, 3000, and 4000 Hertz, or; b) a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a).  

Once an acuity level is established for each ear, Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the appropriate disability evaluation.  The appropriate rating is determined based on a combination of the levels of hearing impairment established for each ear.

Turning to the facts in this case, the Veteran filed his underlying claim of entitlement to service connection in April 2010.  The Veteran underwent a VA audiological examination in June 2011, at which time the following puretone results were noted, in decibels:


HERTZ

1000
2000
3000
4000
LEFT
20
15
30
45
RIGHT
35
39
55
65

Puretone threshold averages were 27.5 decibels for the left ear and 48.5 decibels for the right ear.  Speech discrimination scores were 86 percent in the left ear and 84 percent in the right ear.  That audiometric evaluation equates to level II hearing in the left ear (between 0 and 41 average puretone decibel hearing loss, with between 84 percent and 90 percent speech discrimination) and level II hearing in the right ear (between 42 and 49 average puretone decibel hearing loss, with between 84 percent and 90 percent speech discrimination).  Neither ear showed an exceptional pattern of hearing loss.  With an acuity level determined for each ear, the Board turns to Table VII in order to determine the appropriate percentage evaluation for the Veteran's level of hearing acuity.  With both ears at level II hearing, a noncompensable rating is warranted under Diagnostic Code 6100.  

The Veteran underwent an additional audiological examination on September 10, 2013, at which time the following puretone results were noted, in decibels:


HERTZ

1000
2000
3000
4000
LEFT
25
25
35
55
RIGHT
35
40
65
70

Puretone threshold averages were 35 decibels for the left ear and 53 decibels for the right ear.  Speech discrimination scores were 80 percent in the left ear and 76 percent in the right ear.  That audiometric evaluation equates to level III hearing in the left ear (between 0 and 41 average puretone decibel hearing loss, with between 76 percent and 82 percent speech discrimination) and level IV hearing in the right ear (between 50 and 57 average puretone decibel hearing loss, with between 76 percent and 82 percent speech discrimination).  Neither ear showed an exceptional pattern of hearing loss.  With an acuity level determined for each ear, the Board turns to Table VII in order to determine the appropriate percentage evaluation for the Veteran's level of hearing acuity.  With the poorer ear at level IV hearing and the better ear at level III hearing, a 10 percent rating is warranted under Diagnostic Code 6100.  

Upon review of the evidence of record, the Board finds that the medical evidence does not support ratings in excess of those that are currently assigned for the Veteran's bilateral hearing loss disability.  In addition to the results of this audiometric testing, the Board has closely reviewed the statements that the Veteran has submitted in support of his appeal.  The Board acknowledges the Veteran's concerns that he has experienced difficulty hearing.  While the Board sympathizes with the impairment that the Veteran's hearing loss causes him, a higher rating for hearing loss requires greater objectively measured levels of hearing loss than the Veteran has demonstrated.  

The Board concludes that the preponderance of the evidence is against granting a disability rating in excess of the currently-assigned noncompensable rating before September 10, 2013, and 10 percent rating thereafter for the Veteran's bilateral hearing loss.  As the preponderance of the evidence is against the claim, the claim is denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date before October 24, 2006, for the award of service connection for PTSD is denied.

A compensable rating for a bilateral hearing loss disability before September 10, 2013, and a rating in excess of 10 percent thereafter, is denied.



______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


